Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021, has been entered.

Claims 22-34 are pending and have been examined on the merits set forth below.


Response to Amendments
Applicant has presented new claims without presenting any comments regarding the previous rejections under 35 USC 101.  The new claims are rejected under 35 USC 101, 35 USC 112, 35 USC 102 and 35 USC 103 below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 22-34 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to one of the four statutory categories of invention. The preamble of claims 22-34 indicate the claims are directed to a system, however, the system comprises a plurality of front distribution centers and a regional distribution center.  The front distribution centers and regional distribution center are not found in any of the four statutory categories.  The distribution centers are not processes, machines, manufacture or composition of matter.  Therefore, since the claims are not directed to one of the four statutory categories of invention, Step 1 of the Subject Matter Eligibility test is not satisfied and the claims are ineligible under 35 USC 101. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claims 32-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 32 recites the limitation "the demand forecast" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 recites “average demand forecast”, but it is not clear if they are the same forecast.  
Claim 33 recites the limitation "the predetermined time" in line 1.  There is insufficient antecedent basis for this limitation in the claim
Claim 34 recites the limitation "the predetermined time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kasireddy, US 2005/0071220.
As per claim 22, Kasireddy teaches a plurality of front distribution centers (FDCs), each configured to be responsible for delivery of products to its associated metropolitan area and its surrounding areas ([0012-0014] – retailers include supply chain entities that sell products to consumers); and a regional distribution center (RDC) configured to place an order for a product to a vendor and receive the product from the vendor, and configured to be responsible for replenishing the plurality of FDCs within its coverage and delivery of products to its associated metropolitan area and its surrounding areas ([0013] – distributor includes one or more supply chain entities that 

As per claim 25, Kasireddy teaches the reserve ratio is multiplied by a current inventory on-hand at the RDC in order to give a safety stock level – inventory that cannot be allocated to the FDCs by end of the day ([0046] – a percentage of inventory is set as safety stock based on demand forecast).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasireddy, US 2005/0071220 in view of Sinkel, US 2014/0156348.
As per claim 23, Kasireddy teaches a percentage of inventory set as safety stock based on demand forecasting but does not specifically teach while Sinkel teaches wherein the reserve ratio is adjusted regularly ([0039]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kasireddy the ability to compute daily safety stock levels as taught by Sinkel since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, Kasireddy fails to explicitly teach adjusting the reserve ratio daily.  Sinkel teaches a daily safety stock level calculation [0039].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kasireddy the ability to compute daily safety stock levels as taught by Sinkel since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasireddy, US 2005/0071220 in view of Moslares, US 5991732.
As per claim 32, Kasireddy teaches demand forecast but does not explicitly teach the demand forecast is a vector comprising K scenarios.  Moslares teaches reaction capacity (column 3, line 63 – column 4, line 14) for an item wherein demand forecast vectors are considered wherein each vector of the demand forecast (FD) represent the forecast over time (FD.sub.i) (column 26, line 49 – column 27, line 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kasireddy the demand vectors as taught by Moslares since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopinathi et al, US 2015/0379449 – Using Consumption Data and an Inventory Model to Generate a Replenishment Plan – multi-level distribution of products wherein safety stock strategies are determined

Anderson et al, US 2017/0140406 – System and Method for Providing a Multi-channel Inventory Allocation Approach for Retailers – determines how much inventory to reserve for web sales and how much to send to each store

Li et al, US 2017/0249583 – Dynamically Adjusting a Safety Stock Level 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683